Citation Nr: 0827036	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2005 the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge at the 
Jackson, Mississippi RO.  A transcript of the hearing 
testimony is in the claims file.

The Board remanded this matter in August 2006 and February 
2008 for further evidentiary development.  The appeal has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service or until years thereafter and is not etiologically 
related to service.

2.  The veteran's back disorder was not present in service or 
until years thereafter and is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  The veteran's back disorder was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

Bilateral Hearing Loss

The veteran contends that he has bilateral hearing loss due 
to exposure in service to the acoustic trauma of gunfire, 
rockets and artillery without hearing protection.  In 
addition, as a boatswain's mate, the veteran was exposed to 
engine and machinery noise on boats.  After leaving service, 
the veteran was an offshore worker for seven years and a 
machinist for eighteen years.  

The veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) was Boatswain's Mate.  While the veteran does 
not have any combat medals, badges or citations, a previous 
rating decision establishes that there was combat activity 
during the veteran's tour of duty, including enemy mortar and 
rocket attacks.  This, combined with an October 2007 buddy 
statement from fellow veteran D.C. submitted by the veteran, 
establishes that the veteran was exposed to combat 
conditions.  Thus, there is an indication that the veteran 
had exposure to loud noise and acoustic trauma in service.

Service treatment records show that the veteran had normal 
hearing bilaterally at the time of his induction examination 
in October 1965 and that his hearing was normal according to 
VA standards bilaterally at the time of his separation 
examination in September 1969.  In addition, the service 
treatment records are negative for any complaints of hearing 
loss.

VA treatment records reveal that the veteran has been 
diagnosed with bilateral hearing loss.  While the veteran has 
stated his belief that his exposure to noise during military 
service caused his claimed bilateral hearing loss, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

A March 2004 VA audiological examination was conducted in 
response to the veteran's claim of service connection for 
hearing loss.  The veteran reported that he was exposed to 
gunfire, rockets and artillery in service, without hearing 
protection.  After service, he had civilian noise exposure 
during seven years as an offshore worker and eighteen years 
as a machinist.  Hearing protection was only sometimes worn 
during this time.  No recreationally noise exposure was 
reported.  The veteran indicated that the date of onset and 
circumstances of his hearing loss were unknown.  The 
audiogram from the examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
50
55
LEFT
25
25
60
80
85

The veteran was noted to have speech recognition of 98 
percent and 86 percent in the right and left ears, 
respectively.  

Since the veteran has bilateral auditory thresholds of 40 
decibels or higher, the veteran has bilateral hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385.

The VA examiner diagnosed bilateral hearing loss, 
sensorineural right ear, mixed left ear, with sensorineural 
function for each ear consistent with the veteran's reported 
history of military and civilian occupational noise exposure.  
The examiner stated that the veteran's sensorineural hearing 
loss is cumulative of all noise exposures and no specific 
cause can be accurately identified without threshold 
audiograms before and/or after each job change.  

During the veteran's July 2005 hearing, he testified that, 
aside from his entrance examination, he does not remember a 
hearing examination done in service and that he never went 
for hearing treatment during in service.  He explained he 
never wore hearing protection and was exposed to engine and 
machinery noise on his boat, as well as noise from gunfire.  
He didn't realize he had hearing loss until he was told so at 
the ammunition plant where he worked, around fifteen years 
after service.  He reported he was required to wear hearing 
protection during his time at the plant.


The Board remanded this case in August 2006 in part to try to 
obtain any audiograms from testing done during the veteran's 
civilian jobs.  The veteran has not supplied the more 
detailed information requested nor has he authorized VA to 
obtain the records, as requested in the VA's September 2006 
letter.  The Board notes, however, that the veteran had 
submitted a statement in November 2003 indicating that at 
least one of his previous employers had closed down and the 
records destroyed.  Consequently, the record is devoid of 
records directly relating to the veteran's hearing loss 
during his civilian work.  While VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  

In this case the veteran currently has bilateral hearing 
loss.  The question that must be answered is whether or not 
the bilateral hearing loss the veteran currently has was 
caused by his military service.  The veteran was exposed to 
acoustic trauma in both his military service and during his 
various civilian occupations, with nearly thirty total years 
of exposure, including a reported twenty-five years of 
exposure after service.  As noted by the October 2004 VA 
audiologist, however, the lack of threshold audiograms before 
and/or after each job change makes it impossible to 
accurately identify the specific cause of the veteran's 
bilateral hearing loss.  In addition, there is no indication 
of any hearing loss during service or until nearly fifteen 
years after service, which is when the veteran asserts he was 
told he had borderline hearing.

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  For the Board to 
conclude that the appellant's bilateral hearing loss had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  


The record shows that the veteran did not have bilateral 
hearing loss during the service or within a year of discharge 
from service and there is no medical evidence linking current 
bilateral hearing loss to service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
this claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for 
bilateral hearing loss must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Back Disorder

The veteran contends that he suffered an injury to his back 
in service when the patrol boat on which he was hit by a RPG 
rocket and he was "slammed" across the bulk head.  

Service treatment records are negative for any treatment, 
indication or complaints of any sort of back pain or 
disorder.  

The veteran contends he went to a chiropractor on and off 
later on and then discovered that he had a previously broken 
pelvis upon examination in 2001.  A December 2002 treatment 
report from Dr. M.S. shows a diagnosis of degenerative 
changes of the lumbar spine, but cannot rule out a component 
of acute fracture which would be a minimal compression injury 
of the L3 vertebra.  March 2003 to September 2003 treatment 
reports from Chiropractic Radiologists and Crosby Memorial 
Hospital show degenerative changes of the lumbar spine.  VA 
treatment records from January 2003 to January 2007 reveal 
that the veteran received treatment for chronic back pain and 
degenerative disc disease.

A letter from K.C., D.C. shows low back pain treatment in May 
2003.  The letter noted that x-rays revealed a considerable 
amount of degradation of the lumbar spine.  K.C. opined that 
degeneration of this kind is indicative of a long standing 
injury.  

During the veteran's July 2005 hearing described the incident 
where he was blown across a boat by an RPG strike and injured 
his back.  He indicated he never went to medical personnel to 
get it treated, but just stayed drunk.  He also testified 
that he never went to medical personnel afterwards or even 
complained about it to anyone during service.  After service, 
the veteran indicated he went to a chiropractor for his back, 
although he did not say when he started treatment.  The 
veteran testified that in 2000 he had an accident where he 
fell off of a horse and fractured his pelvis, and that is 
when he found out that he had an old pelvis injury.  

While the veteran has stated his belief that a rocket attack 
during military service caused his claimed back disorder, as 
a layperson he is not qualified to furnish medical opinions 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The Board remanded this case in August 2006 in part to try to 
obtain any medical records regarding the pelvic injury and 
earlier back injury treatment.  The pelvic injury treatment 
and earlier back injury treatment was not provided by VA, and 
the veteran has not supplied the more detailed information 
requested nor has he authorized VA to obtain the records of 
treatment.  Consequently, the record is devoid of records 
directly relating to the veteran's treatment for his broken 
pelvis before December 2002 and any back injury records 
before 2003.  While VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  

A May 2007 VA examiner, who reviewed the veteran's entire 
claims file and medical history, noted that the veteran was 
ambulatory without a cane or a brace and appeared to have a 
very slight limp on the left.  He ran through the veteran's 
entire medical history, including that the veteran began 
seeing a chiropractor 15 or 16 years ago (which would be 20 
years after discharge from service).  The veteran reported 
that he had a horseback riding accident and fractured his 
pelvis in 2002.  When x-rays were taken at the time, the 
doctor told him he had evidence of an old pelvic fracture.  
On current examination, repetitive range of motion of the 
lumbar spine showed the veteran had 65 degrees of flexion, 25 
degrees of extension and 25 degrees or right and left lateral 
bending.  He had 25 degrees of right and left lateral 
rotation.  The veteran had increased pain with lumbar flexion 
as well as right and left lateral bending.  No spasm or 
tenderness was noted.  X-rays of the lumbar spine were 
reported as interval degenerative changes of the L1-2 disc.  
An AP pelvis obtained and reported as consistent with history 
of partial hardware removal.  The examiner provided a 
diagnosis of degenerative disc disease of the lumbar spine 
and postoperative for old pelvic fracture, as well as 
postoperative partial hardware removal.  The examiner opined 
that in the absence of any medical evidence of record 
regarding a back injury in service, it is more likely than 
not that the degenerative disease of the spine is related to 
the aging process as opposed to being related to an 
occurrence in the veteran's military service.  The examiner 
indicated that to say otherwise would require resort to mere 
conjecture and speculation.  

In this case the veteran has a current diagnosis of 
degenerative disc disease of the lumbar spine.  The question 
that must be answered is whether or not the back disorder the 
veteran currently has was caused by his military service.  
The veteran reports that he injured the back during an 
incident in service, but there are no service treatment 
records documenting any complaints or treatment.  
Additionally, there are no medical records indicating 
complaints or treatment within the first year after discharge 
from service.  There is also no medical evidence or opinion 
linking the veteran's back disorder to his military service.  
Not only is there no medical evidence in support of the 
veteran's claim, but there is also medical evidence against 
the veteran's claim.  As noted above, in May 2007 a VA 
physician opined that the veteran's back disorder is more 
likely than not related to the aging process as opposed to 
being the result of his military service.  The examiner also 
opined that to say otherwise would require resort to mere 
conjecture and speculation.

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  For the Board to 
conclude that the appellant's back disorder had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a back disorder must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
hearing loss, by a letter in October 2003, before the adverse 
rating decision that is the subject of this appeal.  The 
veteran was also notified of the respective duties of the 
claimant and of VA, as well as of the evidence needed to 
substantiate his claim for service connection for a back 
disorder, by a letter in July 2003, before the adverse rating 
decision that is the subject of this appeal.  In September 
2006, shortly after the Dingess decision was issued by the 
Court, the veteran was given the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records, as well as private medical records submitted 
by the veteran.  The veteran was also given VA examinations, 
with medical opinions, in connection with the claim.  The 
veteran testified before the undersigned at a travel board 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal, and 
he has done so.  Neither the veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a back disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


